Filed 11/9/15 In re J.R. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re J.R., a Person Coming Under the                                B262786
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK90594)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

J.R. (FATHER),

         Objector and Appellant.


         APPEAL from the judgment and order of the Superior Court of Los Angeles
County, Marguerite D. Downing, Judge. Dismissed as moot.
         Cristina Gabrielidis for Defendant and Appellant Father.
         Office of the County Counsel, Mary C. Wickham, Interim County Counsel,
Dawyn R. Harrison, Assistant County Counsel, Aileen Wong, Deputy County Counsel
for Respondent.
                                     INTRODUCTION
       J.R. (father) appeals from the juvenile court’s March 12, 2015 order denying his
request under Welfare and Institutions Code section 388 to reinstate reunification
services concerning the child J.R.1 He contends the juvenile court abused its discretion.
We dismiss the appeal as moot.
       Subsequent to the order appealed from, the juvenile court terminated parental
rights on July 30, 2015. (Minute order, (Super. Ct. LA. County, July 30, 2015,
CK90594.)2 Father did not appeal from the termination order. That order is now final
and binding, leaving us no power to set it aside. (Cal. Rules of Court, rule 8.406(a)
[unappealed orders become final in 60 days].) That means that, even were we to agree
with father that the juvenile court abused its discretion, his parental rights cannot be
restored. (In re Jessica K. (2000) 79 Cal.App.4th 1313, 1315.) Accordingly, the appeal
is moot and must be dismissed.3 (In re Jessica K. (2000) 79 Cal.App.4th 1313 [once a
subsequent termination order is final, “[n]o effective relief may be afforded [the parent]
even were we to find [the] appeal of the denial of the section 388 petition meritorious.
Thus, the appeal is moot”].) (See also Eye Dog Foundation v. State Board of Guide Dogs
for the Blind (1967) 67 Cal.2d 536, 541 [“‘“the duty of this court, as of every other
judicial tribunal, is to decide actual controversies by a judgment which can be carried into
effect, and not to give opinions upon moot questions or abstract propositions . . .”’


1     All further statutory references are to the Welfare and Institutions Code, unless
otherwise indicated.

2      On October 27, 2015, we took judicial notice of the July 30, 2015 minute order.
(Evid. Code, § 452, subd. (d).)

3      We advised the parties it appeared the appeal was rendered moot by the
subsequent final order terminating parental rights. In a supplemental letter brief, father
contended we should reach the merits because we are not required to take judicial notice
of a subsequent order and the denial of the section 388 petition might prejudice him if he
ever had another child and that child became the subject of dependency proceedings. We
are not persuaded by these contentions.
                                             2
[Citation.]”]; Carson Citizens for Reform v. Kawagoe (2009) 178 Cal.App.4th 357, 364
[“‘A case is moot when any ruling by this court can have no practical impact or provide
the parties effectual relief. [Citation.]’”].)


                                            DISPOSITION


       Dismissed as moot.




                                     KIRSCHNER, J.




       We concur:




                      TURNER, P.J.


                      KRIEGLER, J.




       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                               3